DETAILED ACTION
	This action is made in response to the amendments filed June 8, 2021.  This action is made non-final.
	Claims 1-3 and 6-22 are pending.  Claims 1 and 6 have been amended.  Claims 12-22 are newly added.  Claims 1, 6, 12 and 17 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. 
As a first matter, it is noted that neither a terminal disclaimer nor amendments to overcome the previous double patenting rejection has been submitted, therefore, the previous double patenting rejection is maintained.
Applicant argues the previous cited references fail to teach “a specialized dental keyboard/input-output device”. However, the examiner respectfully disagrees. 
The broadest reasonable interpretation of “specialized” includes “designed, trained, or fitted for a particular purpose” (e.g., see Merriam-Webster Dictionary). Benn is directed to a method and system for recording tooth decay and assisting in various other dental examination inputs (e.g., see Abstract), wherein the input is provided from a keyboard, mouse, pen, voice, touch-screen, etc. (e.g., see [0010], [0071], [0075]). As such, Benn teaches a keyboard/input-output that is designed, trained or fitted for dental purposes and reads upon the claimed limitation. It is further noted, additionally cited 
Applicant further argues Benn fails to teach “the plurality of input keys of the specialized dental keyboard/input-output device are rendered on a touch-screen device”. However, the examiner respectfully disagrees. As clearly illustrated in at least Figs. 3-4, and in [0010], [0053] and [0075], the input may be provided on a touch-screen device.
Accordingly, for at least the above stated reasons, the previous grounds of rejection are maintained.

Examiner Note
Applicant is advised that should claims 1-3 and 6-11 be found allowable, claims 12-14 and 17-21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15-20 and 26-31 of U.S. Patent No. 10,254,852 (hereinafter ‘852) in view of Benn (USPPN: 2002/0178032; hereinafter Benn). Although the claims at issue are not identical, they are not patentably distinct from each other.

Present Application
‘852 Patent

A dental examination system for use with a dental examination software tool, the dental examination software tool being able to record conditions of a patient’s teeth and store the records in an associated patient’s computer chart of the dental examination software tool, the dental examination software tool resident on a host computer having a central processor, at least one output screen or monitor device, and at least one input, the system comprising:
a specialized dental keyboard/input-output device having a plurality of input keys, the specialized dental keyboard/input-output device physically distinct from the host computer; 
each input key having recognizable by the dental examination software tool; and
groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of said input keys, the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping comprising:
(i)	a tooth surface grouping of input keys comprising:
-an I/O (Incisal or Occlusal, the top side of the tooth or the chewing surface of the tooth - in the anterior teeth case that is called incisal) input key;
-an M (Mesial, the front side of the tooth) input key;
-a D (Distal, the back side of the tooth) input key;
-an L (Lingual or Palatal, that is palate side or tongue side) input key; and
-an F (Facial or Buccal) input key;
-wherein the I/O input key is centrally positioned, the M input key is positioned above the I/O input key, the D input key is positioned below the I/O input key, the L input key is positioned to the left of the I/O input key, and the F input key is positioned to the right of the I/O input key, such that the I/O input key, the M input key, the D input key, the L input key, and the F input key are arranged in a cross pattern; and
	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, comprising:
-a first set of at least 16 tooth input keys, the first set consecutively numbered from 1 to 16 representing the correspondingly numbered teeth of the upper arch of a mouth; and
-a second set of at least 16 tooth input keys, the second set reverse consecutively numbered from 32 to 17 representing the correspondingly numbered teeth of the lower arch of a mouth.


A dental examination system for use with a dental examination software tool, the dental examination software tool being able to record conditions of a patient’s teeth and store the records in an associated patient’s computer chart of the dental examination software tool, the system comprising:
a host computer having a central processor, at least one output screen or monitor device, and at least one input device, the dental examination software tool resident on the host computer;
a specialized dental keyboard/input-output device having a plurality of input keys, the specialized dental keyboard/input-output device physically distinct from the host computer; 
each input key having recognizable by the dental examination software tool; and
groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of said input keys, the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping comprising:
(i)	a tooth surface grouping of input keys comprising:
-an I/O (Incisal or Occlusal, the top side of the tooth or the chewing surface of the tooth - in the anterior teeth case that is called incisal) input key;
-an M (Mesial, the front side of the tooth) input key;
-a D (Distal, the back side of the tooth) input key;
-an L (Lingual or Palatal, that is palate side or tongue side) input key; and
-an F (Facial or Buccal) input key;
-wherein the I/O input key is centrally positioned, the M input key is positioned above the I/O input key, the D input key is positioned below the I/O input key, the L input key is positioned to the left of the I/O input key, and the F input key is positioned to the right of the I/O input key, such that the I/O input key, the M input key, the D input key, the L input key, and the F input key are arranged in a cross pattern; and
	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, consisting of:
-a first set and a second set of tooth input keys, the first set and the second set each having 16 or 17 tooth input keys, the first set being consecutively numbered numbered representing the corresponding numbered teeth of the upper arch of a mouth; and the second set being reverse consecutively numbered representing the correspondingly numbered teeth of the lower arch of a mouth.


A specialized dental keyboard/input-output device adapted for recording conditions of teeth in a patient during a dental exam using a dental examination software tool,  the specialized dental keyboard/input-output device comprising:
a display area; 
(b) groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of the input keys, the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping comprising:
(i)	a tooth surface grouping of input keys comprising:
-an I/O (Incisal or Occlusal, the top side of the tooth or the chewing surface of the tooth - in the anterior teeth case that is called incisal) input key;
-an M (Mesial, the front side of the tooth) input key;
-a D (Distal, the back side of the tooth) input key;
-an L (Lingual or Palatal, that is palate side or tongue side) input key; and
-an F (Facial or Buccal) input key;
-wherein the I/O input key is centrally positioned, the M input key is positioned above the I/O input key, the D input key is positioned below the I/O input key, the L input key is positioned to the left of the I/O input key, and the F input key is positioned to the right of the I/O input key, such that the I/O ; and
(ii)	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, comprising:
-a first set of at least 16 tooth input keys, the first set consecutively numbered from 1 to 16 representing the correspondingly numbered teeth of the upper arch of a mouth; and
-a second set of at least 16 tooth input keys, the second set reverse consecutively numbered from 32 to 17 representing the correspondingly numbered teeth of the lower arch of a mouth.


A specialized dental keyboard/input-output device adapted for recording conditions of teeth in a patient during a dental exam using a dental examination software tool,  the specialized dental keyboard/input-output device comprising:
a display area; 
(b) groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of the input keys, the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping comprising:
(i)	a tooth surface grouping of input keys comprising:
-an I/O (Incisal or Occlusal, the top side of the tooth or the chewing surface of the tooth - in the anterior teeth case that is called incisal) input key;
-an M (Mesial, the front side of the tooth) input key;
-a D (Distal, the back side of the tooth) input key;
-an L (Lingual or Palatal, that is palate side or tongue side) input key; and
-an F (Facial or Buccal) input key;
-wherein the I/O input key is centrally positioned, the M input key is positioned above the I/O input key, the D input key is positioned below the I/O input key, the L input key is positioned to the left of the I/O input key, and the F input key is positioned to the right of the I/O input key, such that the I/O ; and
(ii)	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, consisting of:
-a first set and a second set of tooth input keys, the first set and the second set each having 16 or 17 tooth input keys, the first set being consecutively numbered numbered representing the corresponding numbered teeth of the upper arch of a mouth; and the second set being reverse consecutively numbered representing the correspondingly numbered teeth of the lower arch of a mouth.

A dental examination system for use with a dental examination software tool, the dental examination software tool being able to record conditions of a patient’s teeth and store the records in an associated patient’s computer chart of the dental examination software tool, the dental examination software tool resident on a host computer having a central processor, at least one output screen or monitor device, and at least one input, the system comprising:
a specialized dental keyboard/input-output device having a plurality of input keys, the specialized dental keyboard/input-output device physically distinct from the host computer; 
each input key having recognizable by the dental examination software tool; and
groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of said input keys, the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping comprising:
(i)	a tooth surface grouping of input keys comprising a centrally positioned I/O input key, an M input key is positioned above the I/O input key, a D input key is positioned below the I/O input key, a L input ; and
(ii)	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, comprising:
-a first set of at least 16 tooth input keys, the first set consecutively numbered from 1 to 16 representing the correspondingly numbered teeth of the upper arch of a mouth; and
-a second set of at least 16 tooth input keys, the second set reverse consecutively numbered from 32 to 17 representing the correspondingly numbered teeth of the lower arch of a mouth.


A dental examination system for use with a dental examination software tool, the dental examination software tool being able to record conditions of a patient’s teeth and store the records in an associated patient’s computer chart of the dental examination software tool, the system comprising:
a host computer having a central processor, at least one output screen or monitor device, and at least one input device, the dental examination software tool resident on the host computer;
a specialized dental keyboard/input-output device having a plurality of input keys, the specialized dental keyboard/input-output device physically distinct from the host computer; 
each input key having recognizable by the dental examination software tool; and
groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of said input keys, the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping comprising:
(i)	a tooth surface grouping of input keys comprising:
-an I/O (Incisal or Occlusal, the top side of the tooth or the chewing surface of the tooth - in the anterior teeth case that is called incisal) input key;
-an M (Mesial, the front side of the tooth) input key;
-a D (Distal, the back side of the tooth) input key;
-an L (Lingual or Palatal, that is palate side or tongue side) input key; and
-an F (Facial or Buccal) input key;
-wherein the I/O input key is centrally positioned, the M input key is positioned above the I/O input key, the D input key is positioned below the I/O input key, the L input key is positioned to the left of the I/O input key, and the F input key is positioned to the right of the I/O input key, such that the I/O input key, the M input key, the D input key, the L input key, and the F input key are arranged in a cross pattern; and
(ii)	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, consisting of:
-a first set and a second set of tooth input keys, the first set and the second set each having 16 or 17 tooth input keys, the first set being consecutively numbered numbered representing the corresponding numbered teeth of the upper arch of a mouth; and the second set being reverse consecutively numbered representing the correspondingly numbered teeth of the lower arch of a mouth.


A specialized dental keyboard/input-output device adapted for recording conditions of teeth in a patient during a dental exam using a dental examination software tool,  the specialized dental keyboard/input-output device comprising:
a display area; 
(b) groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of the input keys, the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping comprising:
	a tooth surface grouping of input keys comprising a centrally positioned I/O input key, an M input key is positioned above the I/O input key, a D input key is positioned below the I/O input key, a L input key is positioned to the left of the I/O input key, and a F input key is positioned to the right of the I/O input key, such that the I/O input key, the M input key, the D input key, the L input key, and the F input key are arranged in a cross pattern; and
 (ii)	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, comprising:
-a first set of at least 16 tooth input keys, the first set consecutively numbered from 1 to 16 representing the correspondingly numbered teeth of the upper arch of a mouth; and
-a second set of at least 16 tooth input keys, the second set reverse consecutively numbered from 32 to 17 representing the correspondingly numbered teeth of the lower arch of a mouth.


A specialized dental keyboard/input-output device adapted for recording conditions of teeth in a patient during a dental exam using a dental examination software tool,  the specialized dental keyboard/input-output device comprising:
a display area; 
(b) groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of the input keys, the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping comprising:
(i)	a tooth surface grouping of input keys comprising:
-an I/O (Incisal or Occlusal, the top side of the tooth or the chewing surface of the tooth - in the anterior teeth case that is called incisal) input key;
-an M (Mesial, the front side of the tooth) input key;
-a D (Distal, the back side of the tooth) input key;
-an L (Lingual or Palatal, that is palate side or tongue side) input key; and
-an F (Facial or Buccal) input key;
-wherein the I/O input key is centrally positioned, the M input key is positioned above the I/O input key, the D input key is positioned below the I/O input key, the L input key is positioned to the left of the I/O input key, and the F input key is positioned to the right of the I/O input key, such that the I/O input key, the M input key, the D input key, the L input key, and the F input key are arranged in a cross pattern; and
(ii)	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, consisting of:
--a first set and a second set of tooth input keys, the first set and the second set each having 16 or 17 tooth input keys, the first set being consecutively numbered numbered representing the corresponding numbered teeth of the upper arch of a mouth; and the second set being reverse consecutively numbered representing the correspondingly numbered teeth of the lower arch of a mouth.


As to dependent claims 2-3, 7-11, 13-16, and 18-22, the claims are identical or substantially similar to those limitations found in claims 2-3, 16-17, 19-20, 26.  As can be seen from the table above, the ‘852 patent contains all the limitations of those found in the present application with the exception of the first set of keys being consecutively numbered from 1-16 and the second set of keys being reverse consecutively numbered from 32-17.  However, in the same field of endeavor of dental examination input e.g., see Figs. 3-4 of Benn).  Therefore, one of ordinary skill in the art would recognize the obvious additional limitation of consecutively numbering the set of keys 1-16 and 32-17 to easily identify each tooth in accordance with standard dental charging (e.g., see [0052] of Benn).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11-12, 15-19, and 22 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Benn et al. (USPPN: 2002/0178032; hereinafter Benn) in view of Huenen (NL 8701015; hereinafter Huenen (recited citations refer to provided English translation).


As to claim 1, Benn teaches a dental examination system for use with a dental examination software tool, the dental examination software tool being able to record conditions of a patient’s teeth and store the records in an associated patient’s computer chart of the dental examination software tool, the dental examination software tool resident on a host computer having a central processor, at least one output screen or monitor device, and at least one input device (e.g., see [0010], [0015], [0024], [0055], [0071], [0075] teaching a system for recording conditions of teeth using a software tool, the examination tool being on a host computer having a processor, at least one output screen/monitor, and at least one input device), the system comprising:
a specialized dental keyboard/input-output device having a plurality of input keys, the specialized dental keyboard/input-output device physically distinct from the host computer (e.g., see Fig. 3, [0052]-[0053] teaching a plurality of icons (construed as virtual keys) that the user can select to perform various functions.  See also [0010] wherein the system may be in the form of a desktop, laptop, or integrated with other devices and the processor receives input from a keyboard, mouse, pen, voice, touchscreen or any other means for input (i.e., I/O device physically distinct from the host computer)); 
each input key having recognizable by the dental examination software tool (e.g., see [0052] teaches that the set of icons 20 accepts user input to record data about the selected tooth; [0010], [0071] and [0075] teach using a touch screen or touch pad for input which is construed to be equivalent to input keys having an associated data string (i.e. data)); and
groupings of input keys specific to dental procedures, wherein each grouping includes a plurality of said input keys (e.g., see Fig. 4, [0056] “rows of diagnostic icons 20 are provided to allow for rapid entry of data regarding the condition of the selected region”), the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping (e.g., see Figs. 3 and 4 illustrate groupings of keys where the distance between adjacent keys is smaller than the distance between keys not associated with the grouping (e.g. the tooth icon “keys” and diagnostic input keys in Fig. 3 or the numbered tooth input keys and diagnostic keys in Fig. 4), comprising:
(i)	a tooth surface grouping of input keys comprising (e.g., see [0051] teaching a grouping of surface input keys):
-	an I/O (Incisal or Occlusal, the top side of the tooth or the chewing surface of the tooth - in the anterior teeth case that is called incisal) input key (e.g., see [0051]);
-	an M (Mesial, the front side of the tooth) input key (e.g., see [0051]);
-	a D (Distal, the back side of the tooth) input key (e.g., see [0051]);
-	an L (Lingual or Palatal, that is palate side or tongue side) input key (e.g., see [0051]); and
-	an F (Facial or Buccal) input key (e.g., see [0051]);
-	wherein the I/O input key is centrally positioned, the M input key is positioned above the I/O input key, the D input key is positioned below the I/O input key, the L input key is positioned to the left of the I/O input key, and the F input key is positioned to the right of the I/O input key, such that the I/O input key, the M input key, the D input key, the L input key, and the F input key are arranged in a cross pattern (e.g., see [0051] teaching “the corresponding cardinal directions are Lingual (G) corresponding to N, Distal (D) corresponding to E, Buccal (B) corresponding to S, and Mesial (M) corresponding to W. In addition, Gingival (G), Palatal (P), Cusp (C), Occlusal-Distal Ridge (ODR) and Occlusal-Mesial Ridge (OMR) areas are defined. The center region of the tooth is further defined as Occlusal (0)” which is construed to be equivalent to laying the five keys out in a cross pattern); and
(ii)	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth (e.g., see Figs. 3 and 4 both illustrate grouping of tooth input keys in two different formats), comprising:
-	a first set of at least 16 tooth input keys, the first set consecutively numbered from 1 to 16 representing the correspondingly numbered teeth of the upper arch of a mouth (e.g., see Figs. 3 and 4 both illustrate grouping of tooth input keys numbered from 1 to 16 corresponding to the customary numbering of teeth in the upper arch of the mouth); and
-	a second set of at least 16 tooth input keys, the second set reverse consecutively numbered from 32 to 17 representing the correspondingly numbered teeth of the lower arch of a mouth (e.g., see Figs. 3 and 4 both illustrate grouping of tooth input keys numbered from 17 to 32 corresponding to the customary numbering of teeth in the lower arch of the mouth).
While Benn teaches two groupings (i.e., (i) and (ii)) of input keys, and further teaches the distance between adjacent input keys of at least a subset of the groupings being smaller than the distance between the input keys of the keys of the grouping and input keys not associated with the grouping, Benn fails to explicitly teach the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping.
However, in the same field of endeavor of dental keyboards, Huenen teaches the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping (e.g., see Figs. 1-3 wherein at least two groupings of input keys are provided such that the distance between the keys of one grouping are smaller than the distance of those keys not in the same grouping).  Huenen further teaches the keyboard/input-output device physically distinct from the host computer (e.g., see Figs. 1-3, Page 4 second paragraph teaching a computer keyboard that is distinct from the computer) and a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, comprising a first set of at least 16 tooth input keys; and a second set of at least 16 input keys (e.g., see Figs. 1-3, page 5 description of “group B” comprising a first set of at least 16 tooth input keys and a second set of at least 16 input keys).  Accordingly, it would have been obvious to modify Benn in view of Huenen in order to quickly and easily input dental treatment data during examination (e.g., see page 2, paragraphs 2-3 of Huenen).

As to claim 6, Benn teaches a specialized dental keyboard/input-output device adapted for recording conditions of teeth in a patient during a dental exam using a dental examination software tool (e.g., see [0024], [0055], [0071] teaching a sysem for recording conditions of teeth using a software tool), the specialized dental keyboard/input-output device comprising:
(a)	a display area (e.g., see Fig. 4 teaches a display area 32);
(b)	groupings of input keys specific to dental procedures, wherein each  grouping includes a plurality of said input keys (e.g., see Fig. 4 in view of ¶56 teaches “rows of diagnostic icons 20 are provided to allow for rapid entry of data regarding the condition of the selected region”), the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping [and input keys not associated with the grouping] (e.g., see Figs. 3 and 4 illustrate groupings of keys where the distance between adjacent keys is smaller than the distance between keys not associated with the grouping (e.g. the tooth icon “keys” and diagnostic input keys in Fig. 3 or the numbered tooth input keys and diagnostic keys in Fig. 4), comprising:
(i)	a tooth surface grouping of input keys comprising (e.g., see [0051] teaching a grouping of surface input keys):
-	an I/O (Incisal or Occlusal, the top side of the tooth or the chewing surface of the tooth - in the anterior teeth case that is called incisal) input key (e.g., see [0051]);
-	an M (Mesial, the front side of the tooth) input key (e.g., see [0051]);
-	a D (Distal, the back side of the tooth) input key (e.g., see [0051]);
-	an L (Lingual or Palatal, that is palate side or tongue side) input key (e.g., see [0051]); and
-	an F (Facial or Buccal) input key (e.g., see [0051]);
-	wherein the I/O input key is centrally positioned, the M input key is positioned above the I/O input key, the D input key is positioned below the I/O input key, the L input key is positioned to the left of the I/O input key, and the F input key is positioned to the right of the I/O input key, such that the I/O input key, the M input key, the D input key, the L input key, and the F input key are arranged in a cross pattern (e.g., see [0051] teaching “the corresponding cardinal directions are Lingual (G) corresponding to N, Distal (D) corresponding to E, Buccal (B) corresponding to S, and Mesial (M) corresponding to W. In addition, Gingival (G), Palatal (P), Cusp (C), Occlusal-Distal Ridge (ODR) and Occlusal-Mesial Ridge (OMR) areas are defined. The center region of the tooth is further defined as Occlusal (0)” which is construed to be equivalent to laying the five keys out in a cross pattern); and
(ii)	a tooth grouping of tooth input keys, each tooth input key designating a specific tooth (e.g., see Figs. 3 and 4 both illustrate grouping of tooth input keys in two different formats), comprising:
-	a first set of at least 16 tooth input keys, the first set consecutively numbered from 1 to 16 representing the correspondingly numbered teeth of the upper arch of a mouth (e.g., see Figs. 3 and 4 both illustrate grouping of tooth input keys numbered from 1 to 16 corresponding to the customary numbering of teeth in the upper arch of the mouth); and
-	a second set of at least 16 tooth input keys, the second set reverse consecutively numbered from 32 to 17 representing the correspondingly numbered teeth of the lower arch of a mouth (e.g., see Figs. 3 and 4 both illustrate grouping of tooth input keys numbered from 17 to 32 corresponding to the customary numbering of teeth in the lower arch of the mouth).
While Benn teaches two groupings (i.e., (i) and (ii)) of input keys, and further teaches the distance between adjacent input keys of at least a subset of the groupings being smaller than the distance between the input keys of the keys of the grouping and input keys not associated with the grouping, Benn fails to explicitly teach the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping.
However, in the same field of endeavor of dental keyboards, Huenen teaches the distance between adjacent input keys of the grouping being smaller than the distance between the input keys of the grouping and input keys not associated with the grouping (e.g., see Figs. 1-3 wherein at least two groupings of input keys are provided such that the distance between the keys of one grouping are smaller than the distance of those keys not in the same grouping).  Huenen further teaches a tooth grouping of tooth input keys, each tooth input key designating a specific tooth, comprising a first set of at least 16 tooth input keys; and a second set of at least 16 input keys (e.g., see Figs. 1-3, page 5 description of “group B” comprising a first set of at least 16 tooth input keys and a second set of at least 16 input keys).  Accordingly, it would have been obvious to modify Benn in view of Huenen in order to quickly and easily input dental treatment data during examination (e.g., see page 2, paragraphs 2-3 of Huenen).

As to claim 7, the rejection of claim 6 is incorporated.  Benn further teaches the specialized dental keyboard/input-output device of claim 6 for use with a host computer having a central processor, at least one output screen or monitor, and at least one input device, the dental examination software tool resident on a host computer (e.g., see [0010], [0015], [0071], [0075] teaching the system having a computer with a processor, at least one screen/monitor, an input device in a bi-directional communication with a dental examination software on a computer).

As to claim 8, the rejection of claim 6 is incorporated. Benn further teaches each input key having an associated data string recognizable by the dental examination software tool (e.g., see [0075] teaches “a central processing unit (CPU), memory, storage devices, communication links and devices, servers, I/O devices, or any sub-components of one or more processing systems, including software, firmware, hardware or any combination or subset thereof, which embody the invention. User input may be received from the keyboard” which is construed to teach programming sequences (i.e. software) on a computer to convert input keystrokes (user input received from a keyboard) into data recognized by the software of the invention).

As to claim 11, the rejection of claim 1 is incorporated. Benn further teaches the specialized dental keyboard/input-output device further comprising a display area (e.g., see Fig. 4, [0058] teaching the keyboard/input-output device further comprising a display area).

As to claims 12 and 15, the claims recite all the limitations of claims 1 and 11 and are similarly rejected.

As to claim 16, the rejection of claim 12 is incorporated.  Benn further teaches the plurality of input keys of the specialized dental keyboard/input-output device are rendered on a touch-screen device (e.g., see [0010] and [0075] teaching a touch screen device for implementing the invention).

As to claims 17-19, the claims recite all the limitations as claims 6-8 and are similarly rejected.

As to claim 22, the rejection of claim 17 is incorporated.  Benn further teaches the plurality of input keys of the specialized dental keyboard/input-output device are rendered on a touch-screen device (e.g., see [0010] and [0075] teaching a touch screen device for implementing the invention).

Claims 2, 9, 13 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Benn and Heunen, as applied above, and in further view of Bishop (USPPN: 20040095507 hereinafter Bishop).
With regard to claim 2, the rejection of claim 1 is incorporated.  Although Benn teaches user input via virtual keys and an intra-oral camera for acquiring image data (e.g., see [0054] teaching “an intra-oral camera to acquire an image of a patient's tooth and import the image into the patient information database” which is construed to be a camera in data communication with the software tool), Benn does not explicitly teach the limitation of an image capture button.
However, in the analogous art of using camera input, Bishop teaches an image capture button for an intra-oral camera (e.g., see Fig. 1 in view of [0041] teaches an image capture button 51; [0062] teaches using the image capture button to capture images from an intra-oral camera).
Accordingly, it would be obvious to one of ordinary skill in the art to combine the teaching of Benn-Heunen concerning input via virtual keys and an intra-oral camera for acquiring image data with the teachings of Bishop concerning an image capture button for an intra-oral camera in order that the specialized dental keyboard/input-output device further comprising an image capture button, the image capture button for activating a camera to create an image, the image being stored in the associated patient’s computer chart of the dental . The motivation to combine Benn-Heunen and Bishop comes from Bishop [0004] which suggests the improvements to “an apparatus and method for capturing, processing and storing still images captured inline from an analog video stream and storing in a digital format on removable non-volatile memory.”

As to claim 9, the claim is directed to the same limitation of claim 2 and are similarly rejected.

As to claim 13, the claim is directed to the same limitation of claim 2 and are similarly rejected.

As to claim 20, the claim is directed to the same limitation of claim 2 and are similarly rejected.

Claims 3, 10, 14, and 21 are rejected under 35 U.S.C. §103(a) as being unpatentable over Benn and Heunen, as applied above, and in further view of Bishop (USPPN: 20040095507 hereinafter Bishop) in view of Marsden (U.S. Patent Application Publication No. 20080018598 hereinafter Marsden).
As to claim 3, the rejection of claim 1 is incorporated.  Although Benn teaches user input via virtual keys and an intra-oral camera for acquiring image data (e.g., see [0054] teaching “an intra-oral camera to acquire an image of a patient's tooth and import the image into the patient information database” which is construed to be a camera in data communication with the software tool), Benn does not explicitly teach the limitation of an image capture button.
However, in the analogous art of using camera input, Bishop teaches an image capture button for an intra-oral camera (e.g., see Fig. 1 in view of [0041] teaches an image capture button 51; [0062] teaches using the image capture button to capture images from an intra-oral camera).
Accordingly, it would be obvious to one of ordinary skill in the art to combine the teaching of Benn-Heunen concerning input via virtual keys and an intra-oral camera for acquiring image data with the teachings of Bishop concerning an image capture button for an intra-oral camera in order that the specialized dental keyboard/input-output device further comprising an image capture button, the image capture button for activating a camera to create an image, the image being stored in the associated patient’s computer chart of the dental examination software tool, the camera being an intra-oral camera. The motivation to combine Benn-Heunen and Bishop comes from Bishop [0004] which suggests the improvements to “an apparatus and method for capturing, processing and storing still images captured inline from an analog video stream and storing in a digital format on removable non-volatile memory.”
Although the combination of Benn-Heunen and Bishop teaches an image capture button and an intra-oral camera for acquiring image data, it does not teach that the camera is capable of gesture recognition as input.
However, in the analogous art of using camera input, Marsden teaches user input gestures detected by means of a camera (e.g., see [0004] teaching examination using intraoral camera images; [0018] detecting user gestures in three dimensions using the camera as a sensor and associating the gestures with actions including "Save," "Delete," Highlight," "Select" (Click event) or any other action in an application program (e.g. pressing a virtual key)).
Accordingly, it would be obvious to one of ordinary skill in the art to combine the teaching of Benn-Heunen-Bishop concerning an image capture button and an intra-oral camera for acquiring image data with the teachings of Marsden concerning user input gestures detected by means of a camera to perform any action in an application program in order that the specialized dental keyboard/input-output device further comprising an image capture button, the image capture button for activating a camera to provide input images of human gestures, a pre-determined set of command or data instructions being associated with particular individual gestures or particular sequences of gestures, recognized input images of human gestures activating the command or data instructions to implement commands or input data.
 Benn, Bishop and Marsden are analogous art because each teaches using camera input (Benn [0054], Bishop [0062] and Marsden [0004]).  The motivation to combine Benn-Heunen-Bishop and Marsden comes from Marsden [0002] which suggests that “[t]asks that were once performed manually, such as charting, taking and viewing X-Rays, and scheduling, are now often performed on a computer in the examination and treatment rooms. This use of use of the computer can significantly increase productivity and efficiency.”

As to claim 10, the claim is directed to the same limitation of claim 3 and are similarly rejected.

As to claim 14, the claim is directed to the same limitation of claim 3 and are similarly rejected.

As to claim 21, the claim is directed to the same limitation of claim 3 and are similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Stella Higgs/Primary Examiner, Art Unit 2179